Citation Nr: 0100697	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-19 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1970 to 
April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.   

In connection with his appeal, the appellant testified at a 
videoconference hearing before the undersigned Board member 
in October 2000.  A transcript of that hearing is associated 
with the claims file.  The appellant accepted the 
videoconference hearing in lieu of an "in-person" hearing 
before a Board member.  See 38 C.F.R. § 20.700(e) (2000).  At 
the time of his hearing, the appellant submitted private 
medical records from V.A., M.D., from May 1997 to August 1999 
and waived initial review of such evidence by the RO.


FINDINGS OF FACT

1.  In a January 1996 decision, the Board denied the 
appellant's claim for service connection for a bilateral knee 
disability on the basis that the recently submitted evidence 
was insufficient to reopen the claim.  

2.  Evidence added to the record since the Board's January 
1996 decision includes private and VA medical records, and 
the report of a June 1998 VA examination, hearing testimony.   

3.  This evidence, specifically the May 1997 private medical 
record from Dr. A., when viewed in conjunction with the 
evidence previously of record, is not cumulative and bears 
directly and substantially upon the specific matter under 
consideration, which is whether the appellant's current 
bilateral knee disability is related to service, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the Board's January 1996 decision 
denying the appellant's request to reopen his claim for 
service connection for a bilateral knee disability, which is 
final, is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.. Relevant Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In a January 1996 decision, the Board denied the appellant's 
claim for service connection for a bilateral knee disability 
on the basis that the recently submitted evidence was 
insufficient to reopen the claim.  Accordingly, the January 
1996 Board decision is final.  38 U.S.C.A. § 7104 (West 
1991).  However, the claim will be reopened in the event that 
new and material evidence is presented.  Because the January 
1996 Board decision was the last final disallowance, the 
Board must review all of the evidence submitted by the 
appellant since that action to determine whether the 
appellant's claim should be reopened and readjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999). 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans' Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  

II.  Factual Background

The appellant's original claim for service connection for a 
bilateral knee disability was denied in a September 1989 
Board decision on the basis that there was no evidence 
showing that the appellant's current bilateral knee 
disability was related to service.  The most recent final 
denial of the claim was in a January 1996, when the Board 
denied service connection for a bilateral knee disability on 
the basis that the recently submitted evidence was 
insufficient to reopen the claim.  As set forth earlier, the 
January 1996 Board decision became final.   

The evidence of record at the time of the January 1996 Board 
decision consisted of the appellant's service medical 
records, a private medical record from a Dr. P., dated in 
August 1988, outpatient treatment records from the Fort Lyon 
VAMC, from October to February 1991, a correspondence from 
Mrs. P.W., Clinic Director, Presbyterian Center Doctor's 
Clinic, to the Pueblo County Veterans Office, dated in 
November 1989, private medical records from Dr. V.A., dated 
in July 1992, August 1992, and April 1993, lay statements, 
and hearing testimony.  

The appellant's service medical records show that in November 
1970, he was treated after complaining of pain in his knees.  
At that time, the impression was of a strain.  The appellant 
was given medication and directed to use an ace wrap and 
apply wintergreen.  The remaining records are negative for 
any complaints or findings of a bilateral knee disability.  
The appellant's separation examination, dated in April 1972, 
shows that at that time, the lower extremities were 
clinically evaluated as normal.   

A private medical record from Dr. P., dated in August 1988, 
shows that at that time, the appellant was treated after 
complaining of pain in his knees, the right worse than the 
left.  The appellant stated that his pain originated during 
service.  He indicated that at present, his pain was located 
in the anterior knees and that his knees did not lock.  
According to the appellant, for the last several years, he 
had worked as a truck driver.  The physical examination 
showed that the appellant had full extension and good 
flexion, with no medial or lateral instability.  Lachman's 
test was negative, and there was a negative anterior and 
posterior drawer sign.  There was minimal medial and lateral 
joint line tenderness, and mild to moderate tenderness about 
the medial and lateral patella femoral joint lines, right 
worse than left.  X-rays of the right knee were reported to 
be within normal limits.  Dr. P. stated that in his opinion, 
the appellant had some chondromalacia patellae from too much 
use of his knees, and he instructed him to perform "stand-up 
hurdler stretches."   

Outpatient treatment records from the Fort Lyon VAMC, from 
October to December 1988, show intermittent treatment for the 
appellant's bilateral knee disability.  The records reflect 
that in December 1988, he was treated after complaining of 
bilateral knee pain.  At that time, he stated that he had had 
pain in his knees since he was in the service.  He indicated 
that jumping, running, and crawling on his knees during basic 
training made his knees swell.  According to the appellant, 
after his discharge, he visited "free clinics" for his knee 
pain and was given pain pills.  The records show that the 
appellant was diagnosed with chondromalacia and underwent 
physical therapy.

According to November 1989 correspondence from the Mrs. P.W., 
Clinic Director, Presbyterian Center Doctor's Clinic, to the 
Pueblo County Veterans Office, in 1972 the Presbyterian 
Center was a strictly volunteer clinic, staffed by volunteer 
physicians from the local community.  Mrs. W. indicated that 
the patients at the Clinic did not pay for services, so there 
were no financial statements or records kept on the patients.  
According to Mrs. W., there were charts with medical progress 
notes made on the patients, but in 1987 records of the 
volunteer clinic were destroyed if the patient had not been 
in the clinic within the last ten years.  According to Mrs. 
W., it was certainly possible that the appellant had been 
seen for a knee problem by one of the volunteer physicians, 
but the Clinic had "no way of knowing for sure."  

In March 1991, the appellant submitted outpatient treatment 
records from the Fort Lyons VAMC, from November 1988 to 
February 1991.  The records show that the appellant sought 
intermittent treatment for bilateral knee pain, underwent 
physical therapy, and performed exercises.  According to the 
records, in February 1991, the appellant underwent muscle 
strengthening for his knees.  At that time, the appellant 
stated that he did not see any improvement in his knee pain 
and in fact, his pain was worse.    

Private medical records from Dr. A., dated in July 1992, 
August 1992, and April 1993, show intermittent treatment for 
the appellant's bilateral knee disability.  The records show 
that in July 1992, the appellant was treated after 
complaining of bilateral knee pain.  At that time, he stated 
that he had injured his knees in 1970 during basic training.  
The physical examination showed that the appellant had a full 
range of motion, but there was tenderness.  X-rays of the 
appellant's knees were interpreted as showing mild bilateral 
degenerative changes.  Following the physical examination and 
a review of the appellant's x-rays, Dr. A. diagnosed the 
appellant with bilateral chondromalacia patellae.  

In March 1993, Mr. F.C. submitted a statement in support of 
the appellant's claim, indicating that in 1970, he was 
assigned to basic training at Ford Ord for a period of eight 
weeks, along with the appellant.  Mr. C. indicated that 
during that period of time, he and the appellant became close 
friends, and he recalled that the appellant complained of 
pain in his knees.  According to Mr. C., on one occasion, he 
and the appellant were on a five-mile run when the 
appellant's knees gave out and he had to be carried the rest 
of the way.  Mr. C. noted that the appellant subsequently 
sought treatment for his knee pain and was assigned to light 
duty instead of participating in regular activities.  

In July 1993, the appellant submitted lay statements from the 
following people: (1) the appellant's wife, (2) his sister, 
and (3) F.C., the appellant's friend from service.  The 
statements support the appellant's contentions that during 
service, he injured his knees and subsequently suffered from 
chronic bilateral knee pain.   

In September 1993, a hearing was conducted at the RO.  At 
that time, the appellant testified that during basic 
training, he developed bilateral knee pain from running, 
jumping, and "landing on [his] knees a lot."  (T. 2).  The 
appellant stated that his knees swelled and that he sought 
medical treatment.  (T. 3).  He indicated that he was given 
Wintergreen, some pills, and a wrap for his knees.  Id.  
According to the appellant, throughout the remainder of his 
military career, he continued to have bilateral knee pain and 
swelling.  (T. 3, 4).  The appellant reported that after his 
discharge, he sought intermittent medical treatment for his 
bilateral knee pain at free clinics in Texas.  (T. 5).  He 
revealed that he could not obtain any records from the free 
clinics because the records had been destroyed.  Id.  The 
appellant testified that he subsequently moved to Colorado 
and once again received intermittent treatment at free 
clinics.  (T. 5, 6).  He indicated that he was unable to 
obtain any records from that period of time.  Id.  According 
to the appellant, he had currently been diagnosed with 
chondromalacia.  (T. 6).  The appellant stated that he had 
chronic bilateral knee pain and that he took medication in 
order to relieve the pain.  Id.  

Evidence submitted subsequent to the January 1996 Board 
decision includes private medical records from Dr. A., dated 
in July 1996, August 1996, and May 1997, and additional 
records from May 1997 to August 1999, a June 1998 VA 
examination, outpatient treatment records from the Fort Lyon 
VAMC, from November 1988 to February 1991, a duplicative copy 
of a November 1989 correspondence from Mrs. P.W., Clinic 
Director, Presbyterian Center Doctor's Clinic, to the Pueblo 
County Veterans Office, and hearing testimony.  

Private medical records from Dr. A., dated in July 1996, 
August 1996, and May 1997, show that in May 1997, the 
appellant underwent a physical examination.  At that time, 
the appellant stated that he had had bilateral knee pain 
since active duty in the Army in 1970.  The appellant 
indicated that at present, his bilateral knee pain had 
worsened.  The physical examination of the appellant's lower 
extremities was normal, without edema.  There was mild 
osteoarthritis throughout the axial skeleton.  The physical 
examination of the appellant's knees showed that there was no 
edema.  There was tenderness in the patella, with cracking 
and popping with range of motion.  In regards to the 
appellant's joints, there was tenderness with flexion and 
extension.  The appellant had limited flexion and extension, 
and there was loud grinding with the examination.  The 
ligaments were normal.  The diagnosis was of patellofemoral 
joint disease, chronic and worsening.  Dr. A. stated that the 
medical evidence showed that the appellant currently had a 
worsening knee joint disease that was directly associated 
with his initial injury in the Army in 1970 and the poor 
initial medical treatment granted to him in the Army.  
According to Dr. A., the appellant's condition was now 
disabling and would worsen with time.  

In June 1998, the appellant underwent a VA examination.  At 
that time, he stated that during service, he developed 
bilateral knee pain.  He indicated that following his 
discharge, he continued to suffer from bilateral knee pain 
and that he had sought intermittent medical treatment, 
including physical therapy.  According to the appellant, at 
present, he had pain over his anterior kneecaps and lateral 
margins of his knees on a daily basis.  The appellant 
reported that his kneecaps felt unstable, but he denied 
buckling.  The examining physician noted that the appellant's 
service medical records revealed a single incident for which 
the appellant sought evaluation for bilateral knee pain.  
According to the examiner, the appellant's separation 
examination was negative for any evidence of a knee condition 
or any evidence of symptomatic findings in his knee joint.  
The examiner further noted that recent x-rays of the 
appellant's knees were interpreted as showing normal knees.  

Following a physical examination and a review of the 
appellant's x-rays, the examiner diagnosed the appellant with 
the following: (1) right knee, with a history of discomfort 
as described above and examination evidence consistent with 
mild patellofemoral syndrome, and (2) left knee, with a 
history of discomfort as described above and examination 
evidence for minimal laxity in the lateral collateral 
ligament.  The examiner stated that in his opinion, the 
appellant's current knee condition was not related to his in-
service knee strain.  According to the examiner, both of the 
appellant's knees had identical symptoms and only one knee 
was strained.  The examiner noted that the appellant did not 
report any problems with his knees at the time of his release 
from active duty.  The examiner further indicated that the 
current condition of the appellant's right knee was mild 
patellofemoral syndrome and not related to a ligamentous 
strain injury.   

In March 1999, the RO received outpatient treatment records 
from the Fort Lyon VAMC, from November 1988 to February 1991.  
The records show intermittent treatment for the appellant's 
bilateral knee disability.  According to the records, in May 
1990, x-rays were taken of the appellant's knees.  At that 
time, the x-rays were interpreted as showing no 
abnormalities.  

In July 1999, the appellant submitted a duplicative copy of 
the November 1989 correspondence from Mrs. P.W., Clinic 
Director, Presbyterian Center Doctor's Clinic, to the Pueblo 
County Veterans Office.  As previously stated, at that time, 
Mrs. W. stated that it was certainly possible that the 
appellant had been seen for a knee problem by one of the 
volunteer physician, but there was no way to know for sure 
because the relevant records had been destroyed.  

In October 2000, a videoconference hearing was held before 
the undersigned member of the Board.  At that time, the 
appellant testified that during service, he developed 
bilateral knee pain and received treatment for his pain at 
Fort Ord and Fort Sill.  (T.3, 4).  He indicated that after 
his discharge, he continued to have bilateral knee pain and 
sought intermittent medical treatment from free clinics.  
(T.5).  The appellant noted that he was unable to locate 
those records because they had been destroyed.  Id.  

In the appellant's October 2000 hearing, the appellant 
reported that at present, he was receiving medical treatment 
from a private physician, Dr. A., for his bilateral knee 
disability.  (T.7, 18).  The appellant also submitted private 
medical records from Dr. A., from May 1997 to August 1999.  
The records show intermittent treatment for his bilateral 
knee disability.  According to the records, in August 1999, 
the appellant had x-rays taken of his knees which were 
interpreted as being consistent with patellar spurs.  
Following the physical examination and a review of the x-
rays, Dr. A. diagnosed osteoarthritis of the knees.  


III.  Analysis

The Board has reviewed the evidence submitted since the 
January 1996 Board decision and has determined that the 
private medical record from Dr. A., dated in May 1997, is 
both new and material.  The record is new in that it was not 
of record at the time of the Board's denial in January 1996.  
Moreover, the record is material because it is probative of 
the issue at hand, which is whether the appellant's current 
bilateral knee disability is related to service.  The May 
1997 record shows that at that time, Dr. A. diagnosed the 
appellant with chronic patellofemoral joint disease.  In 
addition, Dr. A. stated that in his opinion, the medical 
evidence showed that the appellant currently had a worsening 
knee joint disease that was directly associated with his 
initial injury in the Army in 1970 and the poor initial 
medical treatment granted to him in the Army.  

As previously stated, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, in light of the above, it is the 
Board's determination that the May 1997 private medical 
record from Dr. V.A. is both new and material.  Accordingly, 
the appellant's claim for service connection for a bilateral 
knee disability is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bilateral knee disability is 
reopened, and the appeal is allowed to that extent.   

REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for a bilateral knee disability must 
be adjudicated on a de novo basis without regard to the 
finality of the prior decision.  In this regard, the 
appellant is advised that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
amended the requirement that claimants applying for benefits 
under the laws administered by the Secretary submit well-
grounded claims.  The effect of this legislation is the 
removal of the previous threshold requirement that a claim 
for benefits be well-grounded in order to trigger the 
Secretary's duty to assist in the development of the claim.  
The legislation further amplifies the Secretary's duty to 
assist claimants in the development of their claims, except 
under circumstances where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
Under the relevant provisions of this statute, such 
assistance may include a duty to examine the veteran or 
obtain medical opinion evidence when necessary to make a 
decision on a claim for compensation.  The Secretary's duty 
to assist under this legislation is initiated upon receipt of 
a substantially completed claim for benefits.  

Notwithstanding, the appellant is further advised that the 
impact of this legislation is not to preclude a claimant from 
satisfying his or her ultimate responsibility to present 
evidence, in this instance, which establishes that a 
particular injury or disease resulting in disability was 
incurred coincident with service or aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).   

A previously noted, the May 1997private medical record from 
Dr. A., contains his opinion that the appellant currently had 
a worsening knee joint disease that was directly associated 
with his initial injury in the Army in 1970 and the poor 
initial medical treatment granted to him in the Army.  
However, at the June 1998 VA examination, the appellant was 
diagnosed with mild patellofemoral syndrome of the right knee 
and minimal laxity in the lateral collateral ligament of the 
left knee.  In addition, the examiner expressed the opinion 
that the current knee condition was not related to in-service 
knee strain and indicated that the current condition of the 
right knee was mild patellofemoral syndrome and not related 
to ligamentous strain injury.  

In light of the above discrepancies, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed.  The Board notes that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).      

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED to the 
RO for the following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for his knee 
disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

2.  Thereafter, the RO should afford the 
appellant a comprehensive VA examination 
by an appropriate specialist, not to 
include S.B., M.D., the examining 
physician at the June 1998 VA 
examination, to determine the nature, 
correct diagnosis and etiology of any 
bilateral knee disorder.  The claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file, including the May 
1997 record from Dr. A. and the June 1998 
VA examination.  All necessary special 
studies or tests are to be accomplished, 
including x-rays.  Based on a review of 
the claims folder and the results of the 
VA examination report, the examiner 
should provide an opinion regarding 
whether it is at least as likely as not 
that any disability of either knee, if 
found, is related to the appellant's 
period of service, including the knee 
strain noted in November 1970 and/or the 
in-service treatment therefor.  A 
complete rationale for all opinions must 
be provided.     

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).     

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a bilateral knee 
disability.  If the determination remains 
unfavorable, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and an 
opportunity to respond.  The RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) have been 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.   

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action by the appellant is 
required until he is notified by the RO.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 






directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 



